DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., hereafter Davis, US Patent Publication No. 2002/0088897 in view of Ziemba et al., hereafter Ziemba, US Patent No. 5,343,795.
Regarding claim 1, Davis discloses a sub-caliber projectile (10) of the kinetic energy type, comprising a perforating rod (14)surrounded by a sabot (12) made of light material and allowing the sub-caliber projectile to be fired from a weapon ([0027] discloses the projectile is gun launched and also state “after launch” which implies the projectile is launched from a 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the safe and arming circuit of Davis to have a timing module similar to that of Ziemba that, after receiving a programmed time of flight, controls the detonation of a charge at a predetermined range from a target in order to ensure the projectile of Davis function as intended based on the “predetermined time” set by Davis for disconnection of the fin section. Furthermore, Ziemba discloses a fuse configuration which was well known in the art at the time of filing and it would have been obvious for one of skill in the 
Regarding claims 2 and 3, Davis as modified by Ziemba discloses the claimed invention and specifically the projectile timing module being set by a fuse setter which utilizes a range finder to determine the range to a target; however, the combination does not specifically disclose the range to the target being within 100 meters or 200 meters relative to a target. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to define the range from the target being less than 100 or 200 meters respectively, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The combination of Davis and Ziemba discloses a projectile which is clearly configured to be capable of operating to operate the breaking means of Davis within less than 100 and 200 meters of a target since Ziemba clearly teaches setting a time of flight based on a target range and desired effect.
Regarding claim 4, Davis as modified by Ziemba further discloses the programming interface is an interface for programming by wire (Ziemba 1:44-47)
Regarding claim 5, Davis as modified by Ziemba further discloses the programming interface is an interface for programming by induction (Ziemba 1:67-2:14 and 3:3-34 by induction from coil 16 to coil 18) 

Regarding claim 8,  Davis as modified by Ziemba further disclose a method of neutralizing a target (Ziemba 22) using a sub-caliber projectile according to claim 1 as well as a weapon system capable of firing the sub-caliber projectile (Davis discloses gun launched and Ziemba further teaches a gun barrel) and equipped with a fire control system, wherein the method comprises the following steps : a range finding of the target is carried out from the weapon system equipped with a range finding means (Ziemba 20 33-33); a triggering instant (Davis discloses as “predetermined time” and Ziemba teaches time-of flight) for breaking of the connection means is calculated such that breaking occurs at a reference distance from the target (Davis discloses breaking at a predetermined time in [0032] and Ziemba teaches the time 
  Regarding claim 9, Davis as modified by Ziemba further discloses the reference distance is modifiable (Davis discloses the time is “predetermined” and Ziemba teaches the time of flight determines a distance which is based on a range finder determining a range. Therefore, the time is modifiable as taught by Ziemba and then programmed into the fuze of the projectile)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis as modified by Ziemba in view of Lucas et al., hereafter Lucas, US Patent No. 10,648,78.
Regarding claim 6, Davis as modified by Ziemba discloses the claimed invention but does not specifically disclose the programming interface is an interface for programming by radio frequency. Nonetheless, Lucas teaches a munition with a communication module 136 which is incorporated in the munition and the module 136 configured for various forms of wireless communication which includes radio waves as taught in 7:56-64.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify the communication means to be done by radio means similar to that as taught by Lucas since Lucas provides a clear teaching of well-known technologies which can be utilized for communication with a munition projectile and it would have been a matter of design choice to select any one of the communication technologies to transmit to and from the projectile.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DERRICK R MORGAN/Primary Examiner, Art Unit 3641